Citation Nr: 0823364	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-21 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio




THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Anderson Mercy Hospital in Cincinnati, Ohio, 
beginning on September 6, 2005.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran had active service from March 1983 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center in Cincinnati, Ohio.  


FINDINGS OF FACT

1.  The medical expenses incurred beginning on September 6, 
2005 at Anderson Mercy Hospital, were not authorized in 
advance by VA and an application was not made to VA within 72 
hours for authorization.

2.  A VA facility was feasibly available to care for the 
veteran in September 2005.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at 
Anderson Mercy Hospital beginning on September 6, 2005 is not 
warranted.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.38(c)(5), 17.52, 17.53, 17.54, 
17.120, 17.121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, the question at hand is whether VA facilities 
were reasonably available.  The Court has held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  The 
information regarding the availability of a VA facility is of 
record and there is no further evidence to be obtained in 
that regard.  Moreover, because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable to such claims.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the veteran was provided VCAA 
notification in April 2006.


Reimbursement

The veteran is service-connected for a bipolar disorder, 
rated as 100 percent disabling; hypertensive vascular 
disease, rated as 10 percent disabling; hemorrhoids, rated as 
non-compensable; back strain, rated as non-compensable; lower 
leg muscle injury on the right, rated as non-compensable; and 
lower leg muscle injury on the left, rated as non-
compensable.  The veteran is permanently and totally 
disabled.  

According to the evidence of record, including the medical 
records and the statements of the veteran and his wife, the 
veteran was treated by VA in July 2005.  The veteran was 
placed on antibiotics for an infection.  In August 2005, the 
veteran reported that he had burning urination and was given 
another antibiotic.  In mid-August 2005, the veteran 
developed abdominal pain and was again given an antibiotic.  
In September 2004, the veteran stated that he felt intense 
abdominal pain and called the Emergency Room at the VA 
facility in Cincinnati, Ohio.  He was told to report to that 
facility.  However, the veteran related that he waited hours, 
was given an antibiotic, and went home.  The next day, 
September 6, 2005, he reportedly doubled over in pain and was 
taken to the Emergency Room at Mercy Anderson Hospital.  He 
was told that he had appendicitis and needed surgery.  The 
private hospital called the VA facility and the VA facility 
stated that once he was stabilized, he needed to be 
transported there.  However, the veteran indicated that he 
had an anxiety attack at the thought of going back to the VA 
hospital.  The veteran underwent surgery at the private 
hospital two days later (September 8, 2005) instead and 
maintains that he was not stabilized until after this 
surgery.  He now seeks reimbursement for the payment he made 
there, and although he reported that they waived his bills, 
he reportedly still owed money to ancillary providers.

In a June 2006 letter, a private physician from Anderson 
Mercy Hospital indicated that the physician who initially saw 
the veteran at Anderson Mercy Hospital felt that the veteran 
might be able to go home and be followed up at a later date; 
however, this physician determined (providing a second 
opinion) that the veteran needed urgent medical treatment and 
he thereafter underwent an appendectomy.  The medical records 
do in fact show that the initial physician felt that the 
veteran was stable upon admission.  However, a second opinion 
was requested when the initial physician indicated that the 
veteran could be discharged.  The second opinion suspected 
acute appendicitis and appropriate treatment was provided.

VA medical records reflect that contact was received from 
Mercy Anderson Hospital after the veteran's arrival at that 
facility.  VA made a follow-up phone call to offer a transfer 
to the VA facility on September 6, 2005.  However, the 
veteran and his wife declined the transfer and were told that 
they might be responsible for the costs.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also Opinion of the VA General 
Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995)  
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a) which include treatment 
for a disability of a veteran with a permanent and total 
rating.

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred at Anderson Mercy Hospital beginning on September 6, 
2005.  The veteran arrived at that facility and contact was 
made with VA.  VA offered a transfer, not authorization.  The 
veteran and his wife declined.  There was no preauthorization 
and no application made to VA within 72 hours after the hour 
of admission to the private facility.  38 C.F.R. § 17.54.  

Thus, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
provided by Anderson Mercy Hospital beginning on September 6, 
2005.  Accordingly, the Board must conclude that prior 
authorization was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with the private treatment under 38 U.S.C.A. § 
1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

In this regard, the veteran maintains that the private 
medical services were rendered in an emergency.  He has a 
permanent and total rating.  He contends that he was not 
stable to be sent to VA facilities.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b)  The 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The veteran is service-connected for a bipolar disorder.  
This disability is rated at 100 percent disabling and this 
rating in permanent and total.  Thus, the first criterion is 
met.  With regard to whether there was an emergency, the 
veteran was determined to have acute appendicitis.  Thus, the 
second criterion is met.

However, the third criterion is not met.  The Cincinnati VA 
facility has emergency facilities.  VA was contacted and VA 
attempted to facilitate a transfer.  Therefore, clearly, a VA 
facility was available and treatment would not have been 
refused.  However, the veteran and his wife declined the 
transfer.  They elected not to have the transfer.  It appears 
that the veteran was not satisfied with prior VA service.  
However, to the extent that a veteran prefers private 
treatment, no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130.

The veteran essentially argues that an attempt to go the VA 
facility would not have been reasonable, sound, wise, or 
practicable due to serious nature of his illness.  He cites 
to the private physician's letter.  

The private physician indicated that the initial physician at 
Anderson Mercy Hospital wanted to discharge the veteran to 
home and follow up with him at a later date.  The author of 
the letter stated that he was not comfortable having the 
veteran leave the hospital per the initial physician's plan.  
Further, it was determined that he needed urgent surgical 
treatment.  The Board notes that this physician who provided 
the letter did not discuss whether the veteran was unable to 
transfer to another emergency medical facility; rather, he 
was not comfortable with him being discharged to home.  This 
physician stated that urgent medical treatment was necessary, 
which is in fact shown in the record; however, it was 
rendered two days later and could have been provided by VA.  
The medical records show that the veteran was stable on 
admission and did not require surgery for two days.  Thus, it 
is not shown that a transfer would have been unreasonable, 
unsound, unwise, or impracticable since he would have been 
transferred for emergency medical treatment, well before the 
surgery was performed.  

Thus, the third criterion is not met.

Therefore, all the criteria under 38 C.F.R. § 17.120 have not 
been met.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.


ORDER

Payment or reimbursement for medical expenses incurred at 
Anderson Mercy Hospital in Cincinnati, Ohio, beginning on 
September 6, 2005, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


